Victoria Mari
                                                                         VelasquezAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Monday, May 4, 2015

                                      No. 04-15-00239-CR

                                      The STATE of Texas,
                                           Appellant

                                                v.

                                  Victoria Mari VELASQUEZ,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 478295
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER

        By order dated April 30, 2015, this appeal was abated for the trial court to enter findings
of fact and conclusions of law. On May 1, 2015, a supplemental clerk’s record was filed
containing the trial court’s findings of fact and conclusions of law. It is therefore ORDERED
that this appeal is REINSTATED on the docket of this court. The State’s brief must be filed no
later than June, 1, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court